     

   

 

       

 

if SERS rae acerca U.S. Department of Justice

ff : oe ose ca Re ea

3 Send J PAY a te SO .

i MRarr j United States Attorney

Be pees. pe try

ij ee ICT yy Nose ag bh Southern District of New York
LE peg EY ere oy

i D ATE Srey hs ray yo The Silvio J. Mollo Building
Gg SRE Pay fg neem : One Saint Andrew’s Plaza
‘cane _ ae j $i New York, New York 10007
' wenmmenmenee ee sont sacaseg we jis ew York, New Yor.

emma |

 

June 1, 2021
BY CMW/ECF SO ORDERED
The Hon. George B. Daniels

a Th
United States District Court € status confere

nce is adjourned from

  

Southern District of New York wee Gi . ‘Be = Yon nL
500 Pearl Street 4 l
New York, New York 10007 viat ht 907) - é
Jun vee se ER TRA RITIOT a

wel bad

Re: United States v. Sharmon Howell, 09 Cr. 145 (GBD)
Dear Judge Daniels:

The Government writes with the consent of defendant Sharmon Howell respectfully to

request a 30-day adjournment of the violation of supervised release conference currently scheduled
for June 2, 2021, at 10:00 a.m.

The specifications against Howell concern multiple allegations of wire fraud, opening a
line of credit without authorization, associating with a felon, leaving the judicial district, and
failure to pay restitution. The parties have been actively engaged in discussions about a prehearing
resolution to the specifications against Howell, including this past weekend. An adjournment will
permit the parties additional time to discuss a prehearing resolution to the specifications
against Howell, which has taken time given the large number of specifications. If the parties are
unable to reach a resolution within the next 30 days, the parties will write again about the need to
schedule a hearing to resolve the specifications. Defense counsel consents to this
request for an adjournment.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: (Midd C arava’

Kedar S. Bhatia
Michael R. Herman
Assistant United States Attorney
(212) 637-2465 / -2221
Ce: Steve Zissou, Esq. (by CM/ECF)
Probation Officer Margaret Carroll (SDNY) (via email)
Probation Officer Ryan Lehr (EDNY) (via email)

 
